344 P.2d 672 (1959)
Chester F. HIBBS, Petitioner,
v.
Robert R. RAINES, Warden, The Oklahoma State Penitentiary, Respondent.
No. A-12730.
Court of Criminal Appeals of Oklahoma.
September 30, 1959.
Chester F. Hibbs, McAlester, petitioner, pro se.
Mac Q. Williamson, Atty. Gen., Sam H. Lattimore, Asst. Atty. Gen., for respondent.
*673 POWELL, Presiding Judge.
This is a petition by Chester F. Hibbs, whereby he seeks his release from the State Penitentiary by writ of habeas corpus. The records indicate that petitioner was convicted of the crime of first degree burglary, after former convictions of felonies, and sentenced to serve 99 years.
The Attorney General has filed a motion to dismiss this proceeding, for the reason that the same presents upon its face no matters of merit and nothing which has not already been adjudicated against petitioner by this Court.
The records show that this petitioner filed a petition for writ of habeas corpus in this Court on January 12, 1948, and the matters set out therein were treated at length and the writ denied. Ex parte Hibbs, 86 Okla. Crim. 113, 190 P.2d 156, certiorari denied by the Supreme Court of the United States October 11, 1948, 335 U.S. 835, 69 S. Ct. 25, 93 L. Ed. 387; that on December 17, 1951 petitioner again filed petition for writ of habeas corpus in this Court, and the Court entered an order refusing to take jurisdiction of the matter. Thereafter and on October 30, 1957 petitioner again filed petition *674 for writ of habeas corpus in this Court, and the matters were again fully treated, and the writ denied. Ex parte Hibbs, Okl.Cr., 322 P.2d 654.
The rule of this Court is that where an application for writ of habeas corpus has been denied, this Court will not ordinarily entertain a subsequent application for a writ based on the same grounds and the same facts, or any other grounds or facts existing when the first application was made, whether presented then or not. Ex parte Berrie, 75 Okla. Crim. 115, 129 P.2d 88; Ex parte Gray, 74 Okla. Crim. 200, 124 P.2d 430; Ex parte Hinley, 84 Okla. Crim. 437, 183 P.2d 602; Ex parte O'Hara, 93 Okla. Crim. 186, 226 P.2d 327; Ex parte Tidwell, Okl.Cr., 317 P.2d 1119.
For the reasons above stated, the motion of the Attorney General is sustained, and the cause is dismissed.
NIX and BRETT, JJ., concur.